DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 25 February 2022 has been entered; claims 1-4, 6-18, 20-23, 25, and 27-35 remain pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Pages 8-12 of the Remarks, filed 25 February 2022, with respect to the 112(b) rejections of the claims, the 103 rejections over Chen, and the 103 rejections of the claims over El-Badawi have been fully considered and are persuasive.  The 112(b) rejections of the claims, the 103 rejections over Chen, and the 103 rejections of the claims over El-Badawi have been withdrawn in light of Applicant’s amendments and persuasive arguments; Chen does not teach 10-100 monomer units; and the Examiner agrees that El-Badawi does not provide enough specificity to arrive at the claimed oligomeric chains. 
Applicant's arguments, see Page 10 of the Remarks, filed 25 February 2022, with respect to the 103 rejection of the claims over Yiu have been fully considered but they are not persuasive.  It is submitted that Yiu teaches PEI chains which extend from iron nanoparticles 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-18, 20-23, 25, 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 12, and 20, the limitations that render the claims indefinite are as follows: “the stationary phase comprising a plurality of oligomeric chains that include one or more charged moieties…wherein the oligomeric chains comprise 10-100 repeating monomer units comprising an ionic moiety”, as it is unclear whether each monomer has an ionic moiety (as appears to be consistent with the last line of claim 1 and the corresponding limitations in claims 12 and 20, or if each oligomeric chain can have monomers wherein each monomer does not have to have an ionic charge, as appears to be consistent with “a plurality of oligomeric chains that include one or more charged moieties”. Claim 35 seems to indicate that not all repeating monomers of claim 1 have to have an ionic moiety. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (Langmuir, 2013, 29, 11354-11365), hereinafter, “Yiu”.
	With respect to claims 1-3, 6, 7, and 9, Yiu discloses a nanoparticle support comprising a plurality of iron oxide nanoparticles covalently functionalized first with methylated diethylene triamine silane and then repeating, branched alkylamine units making up polyethyleneimine (PEI) (“one or more cationic moieties”) to form a 3-D PEI coating, wherein the oligomeric chains are not crosslinked and are conformal to the nanoparticle surface (see Page 11354: Abstract; Page 11355; Scheme 1; Page 11355-11356: Experimental Section). 
In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
	Yiu teaches that each monomer is repeated n times (Scheme 1), and Page 11356, left column “PEI Binding to Propyliodide-Functionalized Fe3O4 Nanoparticles (Fe3O4-I)” Section discloses PEI having molecular weights of 423, 600, 1200, 1800, all of which have the same repeating unit of ethylamine, wherein PEI mw423 = 10 units; PEI mw600 = 14 units; PEI mw1200= 28 units, and PEI mw1800 = 42 monomer units (Page 11359, right column, first paragraph), all of which fall within the recited 10-100 multiple repeating monomer units. 
Regarding the limitation “separation medium” recited in the preamble, it is submitted that the material of Liu is capable of acting a separation medium. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Allowable Subject Matter
Claims 4, 8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable pending resolution of the 112(b) rejections set forth above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as Yiu teaches branched monomer units comprising positive charges, and an iron nanoparticle support. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        25 March 2022